DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8 are objected to because of the following informalities:  
Claim 2 recites “The support for decks (3) according to claim 1… as a result of predetermined different wear conditions of said bearing (8).”  It is presumed to recite “The support the result of predetermined wear and tear of said bearing (8).” (see claim 1, lines 1, 8 and 9)
Claim 3 recites “The support for decks (3) according to claim 1…as a result of predetermined different wear conditions of said bearing (8).”  It is presumed to recite “The support the result of predetermined wear and tear of said bearing (8).” (see claim 1, lines 1, 8 and 9)
Claim 4 recites “The support for decks (3) according to claim 1”  It is presumed to recite “The support 
Claim 5 recites “The support for decks (3) according to claim 1”  It is presumed to recite “The support 
Claim 6 recites “Anti-friction bearing (8) for supports for decks according to claim 1 suitable for being arranged so as to be replaceable as a result of wear and tear that has a consequent reduction in thickness between opposing sides of the latter, between a first and a second surface (6, 7) of said support, for the application and countering of a load, respectively, that can slide relatively, the bearing comprising at least one electrical contact (11) which is embedded in the thickness of said bearing (8) at a predetermined distance from at least one of the opposing sides (9, 10) of said bearing (8) and can close or open an alarm circuit (15) as a result of predetermined wear and tear of said bearing (8).”  It is presumed to recite “The anti-friction the result of wear and tear that has a consequent reduction in thickness between the opposing sides of the latter, between the first and the load, respectively, that can slide relatively, the bearing comprising the at least one electrical contact (11) which is embedded in the thickness of said bearing (8) at the predetermined distance from the at least one of the opposing sides (9, 10) of said bearing (8) and can close or open the alarm circuit (15) as the result of predetermined wear and tear of said bearing (8).”
Claim 7 recites “as a result of predetermined different wear conditions of said bearing (8).”  It is presumed to recite “as the result of predetermined wear and tear of said bearing (8).” (see claim 1, lines 1, 8 and 9)
Claim 8 recites “as a result of predetermined different wear conditions of said bearing (8).”  It is presumed to recite “as the result of predetermined wear and tear of said bearing (8).” (see claim 1, lines 1, 8 and 9)
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa (U.S. Patent 5,999,004) in view of Paaswell (NPL, Development of Smart Bridge Bearings, December 2005) and Mitchell (U.S. Pub 2011/0169651).
Regarding claim 1, Okawa discloses support for a structure (see at least Figure 8, item 10 & col. 1, lines 16-32, note the bearing supports a structure such as a building and the like (e.g., a bridges, viaducts and other overpasses)) comprising 
a first and a second surface (6, 7) (see at least Figure 8, items 11 and 12 & col. 2, lines 16-24, note the flange plates (11, 12) of the support (10) & col. 4, lines 34-50), for application and countering of a load, respectively, which can slide relatively (see at least Figure 8, note the structure (load B↓) is supported on the first surface (11) of the support (10) and the second surface (12) of the support (10) is located on an abutment (not shown) supporting the structure (load B↓) & col. 4, lines 34-50) and an anti-friction bearing (8) arranged between said first and second surfaces (6, 7), it being possible to replace said bearing (8) as a result of wear and tear that has a consequent reduction in thickness between opposing sides (9, 10) of the latter (see at 
at least one electrical contact (11) which is embedded in a thickness of said bearing (8) at a predetermined distance from at least one of said opposing sides (9, 10) and can decrease or increase the impedance of an alarm circuit (15) as a result of predetermined wear and tear of said bearing (8) (see at least Figure 8, items 14, 15 and 16 & col. 2, lines 16-24, note the electrodes (14, 15, 16) and flanges (11, 12) are connected to a remote monitoring circuit & col. 4, lines 34-50 & col. 5, lines 3-16, note the remote monitoring circuit monitors the bearing (13) and/or support (10), wherein it is possible to detect the extent of the degradation by monitoring the change in impedance & col. 4, lines 22-24, note an increase in impedance, which could correspond to an open circuit, indicates deterioration).
However, Okawa does not specifically disclose a support for decks (3) of bridges viaducts and other overpasses; and can close or open an alarm circuit (15).
It is known for bearings to be used with different structures and to provide notifications in response to a degradation.  For example, Paaswell teaches a (smart) support for decks (3) of bridges, viaducts and other overpasses (see at least section 1.1 of the background, note the first two paragraphs & Figure 1.2, note the elastomeric bridge bearing & Figure 2.2 & Figure 2.3, note items 1, 2, 3, 4, 5 and 6 & Figure 2.11).  With respect to the other limitation(s), Mitchell teaches closing or opening an alarm circuit (15) as a result of measuring impedance (see at least Figures 14 and 19, items 134, 40, 42, 140, 200, 202, 204, 208, 222 and 224 & [0060] note, Mitchell illustrates that Okawa’s change in impedance can simply correspond to closing or opening an alarm circuit (e.g., “‘open’ and ‘short’ when applied to electrical circuits do not 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Paaswell and Mitchell into Okawa. With respect to Paaswell, this provides a known alternative structure that can be used in place of, or in addition to Okawa’s structure (e.g., the building and the like) while providing predictable results.  With respect to Mitchell, this allows an infinite or zero, or very high or very low, impedance/resistance to be used as indication at Okawa’s remote monitoring device that the bearing requires replacement due to deterioration.  In addition, regarding Mitchell, this provide a known alternative alarm circuit trigger (e.g., infinite or zero, or very high or very low) that can be used in place of Mitchell’s trigger while providing predictable results.
Regarding claim 2, Okawa in view of Paaswell and Mitchell, as addressed above, teach wherein at least two electrical contacts (11, 12) are embedded in said bearing (8) at different distances from at least one of said opposing sides (9, 10) to close or open said alarm circuit (15) as a result of predetermined different wear conditions of said bearing (8) (see at least Figure 8, items 14, 15 and 16 of Okawa & Figure 19, items 202/204 and 222/224 of Mitchell).
Regarding claim 3, Okawa in view of Paaswell and Mitchell, as addressed above, teach wherein at least three electrical contacts (11, 12, 13) are embedded in the bearing (8) at different 
Regarding claim 5, Okawa in view of Paaswell and Mitchell, as addressed above, teach wherein at least three series of powered wires are embedded at different points on said bearing (8) and/or at different distances from the face of the bearing (8) subject to wear and tear such that when said powered wires are short-circuited with an electric conductor plate applied to the support (3), an alarm signal is activated for a first attention threshold, a second alarm signal and a third end of life signal for a first, a second and a third reduction in thickness of the bearing, respectively (see at least Figure 8, items 11, 14, 15 and 16 of Okawa & Figure 19, items 202/204 and 222/224 of Mitchell & [0053-0054] of Mitchell).
Regarding claim 6, Okawa in view of Paaswell and Mitchell, as addressed above, teach  an anti-friction bearing (8) for supports for decks according to claim 1 suitable for being arranged so as to be replaceable as a result of wear and tear that has a consequent reduction in thickness between opposing sides of the latter (see at least Figure 8 of Okawa, note the bearing (13) has opposing sides (not labeled) that abut the first and second surfaces (11, 12) & col. 1, lines 15-24 of Okawa, note the bearings are replaced when are deemed deteriorated & col. 4, lines 34-50 of Okawa), between a first and a second surface (6, 7) of said support (see at least Figure 8, items 11 and 12 of Okawa & col. 2, lines 16-24 of Okawa, note the flange plates (11, 12) of the support (10) & col. 4, lines 34-50 of Okawa), for the application and countering of a load, respectively, that can slide relatively (see at least Figure 8 of Okawa, note the structure (load B↓) is supported on the first surface (11) of the support (10) and the second surface (12) of the support (10) is located on an abutment (not shown) supporting the structure (load B↓) & col. 
Regarding claim 7, Okawa in view of Paaswell and Mitchell, as addressed above, teach wherein at least two electrical contacts (11, 12) are embedded at different distances from at least one of said opposing sides (9, 10) to close or open said alarm circuit (15) as a result of predetermined different wear conditions of said bearing (8) (see at least Figure 8, items 14, 15 and 16 of Okawa & Figure 19, items 202/204 and 222/224 of Mitchell).

Regarding claim 9, Okawa in view of Paaswell and Mitchell, as addressed above, teach wherein powered wires are embedded in said bearing (8) that have different positions with respect to the thickness of said bearing (see at least Figure 8, items 11, 14, 15 and 16 of Okawa & Figure 19, items 202/204 and 222/224 of Mitchell & [0053-0054] of Mitchell).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okawa in view of Paaswell and Mitchell as applied to claim 1 above, and in further view of Czernik (U.S. Patent 3,924,907).
Regarding claim 4, Okawa in view of Paaswell and Mitchell, as addressed above, teach said surface comprises an auxiliary electrical contact cooperating with said at least one electrical contact (11) in the bearing (8) to close or open said alarm circuit (15) (see at least Figure 8, items 11 and 12 of Okawa & col. 4, lines 34-50 of Okawa & col. 2, liens 16-24 of Okawa).
However, Okawa in view of Paaswell and Mitchell do not specifically teach wherein said bearing (8) is in sliding contact with at least one of said first and second surfaces (6, 7).
It is known for bearings to be arranged in different ways.  For example, Czernik teaches a system wherein a bearing (8) is in sliding contact with at least one of said first and second surfaces (6, 7) (see at least Figures 1-2, items 30 and 22 & col. 3, line 59 – col. 4, line 5 & col. 4, lines 23-38 & col. 6, lines 8-17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN WILSON/Primary Examiner, Art Unit 2687